DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 15 and 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 contains the trademark/trade name “Inconel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Nickel-Chromium-based super alloys and, accordingly, the identification/description is indefinite.
Claims 14 and 15 are rejected as they depend on Claim 13.

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 is rejected as they depend on Claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (U.S. PG Pub # 20070138751) in view of Chen (U.S. PG Patent # 9534689).

Regarding claim 1, Iguchi discloses a seal, comprising:
a metallic annular body (metallic body, fig 8) comprising an inner sealing leg ( as seen in examiner annotated fig 8 below) comprising a first sealing lip ( as seen in examiner annotated fig 8 below), a second sealing lip ( as seen in examiner annotated fig 8 below), and a valley disposed between the first sealing lip and the second sealing lip ( as seen in examiner annotated fig 8 below).
Iguchi does not disclose wherein the valley comprises a plating reserve having a plating thickness that is greater than the plating thickness on the first sealing lip and the second sealing lip.
However, Chen teaches wherein the valley comprises a plating reserve (120, fig 2C) having a plating thickness.
It would have been obvious to one of ordinary skilled in the art to combine the plating reserve of Chen in the valley of Iguchi so that the softer material in the valley generates a reduced reaction force thereby reducing the loss of sealing capacity (Chen Col 8, Lines 3 - 13).

    PNG
    media_image1.png
    559
    774
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Iguchi and Chen discloses the seal, wherein the metallic annular body comprises a central body portion ( as seen in examiner annotated Iguchi fig 8 below),
and wherein the inner sealing leg extends from the central body portion.
Regarding claim 3, the combination of Iguchi and Chen discloses the seal, wherein the central body portion is arcuate ( as seen in examiner annotated Iguchi fig 8 below).
Regarding claim 4, the combination of Iguchi and Chen discloses the seal, wherein the metallic annular body comprises an outer sealing leg ( as seen in examiner annotated Iguchi fig 8 below),
and wherein the outer sealing leg extends from the central body portion ( as seen in examiner annotated Iguchi fig 8 below).
Regarding claim 5, the combination of Iguchi and Chen discloses the seal, wherein the outer sealing leg is arcuate, linear, or planar, or a combination thereof (arcuate as seen in examiner annotated Iguchi fig 8 below).
Regarding claim 6, the combination of Iguchi and Chen discloses the seal, wherein the first sealing lip and the second sealing lip of the inner sealing leg form ridges about the inner diameter of the metallic annular body of the seal (ridges as seen in examiner annotated Iguchi fig 8 below).
Regarding claim 7, the combination of Iguchi and Chen discloses the seal, wherein the valley of the inner sealing leg is filled with plating to form a planar sealing surface (valley of Iguchi with plating of Chen forms a planar surface).
Regarding claim 8, the combination of Iguchi and Chen discloses the seal, wherein the planar sealing surface of the inner sealing leg is substantially parallel to the axis of the seal, orthogonal to a radial width of the seal, or combinations thereof (valley of Iguchi with plating of Chen forms a planar surface which is parallel to the axis of the seal of Iguchi).
Regarding claim 9, the combination of Iguchi and Chen discloses the seal or assembly.
Iguchi does not disclose wherein the planar sealing surface of the inner sealing leg comprises an axial length that is at least 1%, at least 2%, at least 3%, at least 4%, at least 5%, at least 10%, at least 15%, at least 20%, or at least 25% of an axial length of the metallic annular body of the seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the axial length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a reaction force by the sealing surface that should be generated according to the sealing application.  In re Aller, 105 USPQ 233.  
Regarding claim 10, the combination of Iguchi and Chen discloses the seal or assembly.
Iguchi does not disclose wherein the planar sealing surface of the inner sealing leg comprises an axial length that is not greater than 95%, not greater than 90%, not greater than 85%, not greater than 80%, not greater than 75%, or not greater than 50% of the axial length of the metallic annular body of the seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the axial length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a reaction force by the sealing surface that should be generated according to the sealing application.  In re Aller, 105 USPQ 233.  
Regarding claim 11, the combination of Iguchi and Chen discloses the seal.
Iguchi does not disclose wherein the plating thickness at the valley of the first sealing leg and/or the second sealing leg is at least 1.05, at least 1.10, at least 1.15, at least 1.25, at least 1.5, at least 1.75, at least 2.0, at least 2.5, or at least 3.0 times thicker than the plating thickness at the first sealing lip and the second sealing lip.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the plating thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a reaction force by the sealing surface that should be generated according to the sealing application.  In re Aller, 105 USPQ 233.  

Regarding claim 12, the combination of Iguchi and Chen discloses the seal.
Iguchi does not disclose wherein the plating thickness at the valley of the first sealing leg and/or the second sealing leg is not greater than 10.0, not greater than 9.0, not greater than 8.0, not greater than 7.0, not greater than 6.0, not greater than 5.0, not greater than 4.5, not greater than 4.0, or not greater than 3.5 times thicker than the plating thickness at the first sealing lip and the second sealing lip.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the plating thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a reaction force by the sealing surface that should be generated according to the sealing application.  In re Aller, 105 USPQ 233.  

Regarding claim 13, the combination of Iguchi and Chen discloses the seal, wherein the metallic annular body is formed from a nickel-chromium based alloy such as Inconel®, a nickel-based alloy, nickel, titanium, tungsten, stainless steel, spring steel, steel, aluminum, zinc, copper, magnesium, tin, platinum, lead, iron, or bronze (Iguchi Para 0029 – Nickel based alloy).
Regarding claim 14, the combination of Iguchi and Chen discloses the seal, wherein the first sealing lip and the second sealing lip of the metallic annular body comprises a gold plating, a silver plating, an aluminum chromium nitride (AICrN) plating, or a titanium aluminum nitride (TiAIN) plating (Iguchi Para 0029 – coating of gold, silver).
Regarding claim 15, the combination of Iguchi and Chen discloses the seal, wherein the first sealing lip and the second sealing lip of the metallic annular body are free of plating (Iguchi sealing lips with no plating).
Regarding claim 16, the combination of Iguchi and Chen discloses the seal, wherein the plating reserve in the valley comprises a gold plating, a silver plating, an aluminum chromium nitride (AlCrN) plating, or a titanium aluminum nitride (TiAIN) plating (Iguchi Para 0029 – gold, silver coating).
Regarding claim 20, the combination of Iguchi and Chen discloses the seal, wherein the inner sealing leg is configured to form a radial seal with a first component of an assembly, and wherein the outer sealing leg is configured to form a radial seal with a second component of an assembly (intended use limitation, inner and outer sealing legs can form seals with the first and second components).

Claims 1, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Stevens (U.S. PG Pub # 20160003078).
Regarding claim 1, Iguchi discloses a seal, comprising:
a metallic annular body (metallic body, fig 8) comprising an inner sealing leg ( as seen in examiner annotated fig 8 below) comprising a first sealing lip ( as seen in examiner annotated fig 8 below), a second sealing lip ( as seen in examiner annotated fig 8 below), and a valley disposed between the first sealing lip and the second sealing lip ( as seen in examiner annotated fig 8 below).
Iguchi does not disclose wherein the valley comprises a plating reserve having a plating thickness that is greater than the plating thickness on the first sealing lip and the second sealing lip.
However, Stevens teaches wherein the valley comprises a plating reserve (86, fig 5) having a plating thickness.
It would have been obvious to one of ordinary skilled in the art to combine the plating reserve of Stevens in the valley of Iguchi as the plating reserve acts as a thermal barrier to prevent over-heating and recue the wear on the gasket (Stevens Para 0034).

Regarding claim 17, the combination of Iguchi and Stevens discloses the seal, wherein the plating reserve in the valley comprises an injection molded or compression molded polymer (polymer plating reserve of Stevens, Para 0033 can be molded by the process of injection or compression).
Regarding claim 18, the combination of Iguchi and Stevens discloses the seal, wherein the injection molded or compression molded polymer comprises a fluoropolymer, a perfluoropolymer, PTFE, PVF, PVDF, PCTFE, PFA, FEP, ETFE, ECTFE, PCTFE, a fluorinated copolymer, a polyarylketone such as PEEK, PK, PEK, PEKK, PEKEKK, a polysulfone such as PPS, PPSU, PSU, a polyether such as PPE, or PPO, an aromatic polyamide such as PPA or an aliphatic polyamide such as PA, a thermoplastic polyimide such as PEI or TPI, a thermoplastic elastomer such as TPE, a thermoplastic vulcanizate such as TPV, a thermoplastic olefin such as TPO, Teflon, or a combination thereof (Stevens 86 has plastics, elastomers, polymers, Para 0033).
Claim 1, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Stevens an in further view of Abe (U.S. Patent # 6073938).

Regarding claim 1, Iguchi discloses a seal, comprising:
a metallic annular body (metallic body, fig 8) comprising an inner sealing leg ( as seen in examiner annotated fig 8 below) comprising a first sealing lip ( as seen in examiner annotated fig 8 below), a second sealing lip ( as seen in examiner annotated fig 8 below), and a valley disposed between the first sealing lip and the second sealing lip ( as seen in examiner annotated fig 8 below).
Iguchi does not disclose wherein the valley comprises a plating reserve having a plating thickness that is greater than the plating thickness on the first sealing lip and the second sealing lip.
However, Abe teaches wherein the valley comprises a plating reserve (22, fig 3b) having a plating thickness.
It would have been obvious to one of ordinary skilled in the art to combine the plating reserve of Abe in the valley of Iguchi as the plating reserve fills the recess and and provides better adhesion.
Regarding claim 17, the combination of Iguchi and Abe discloses the seal, wherein the plating reserve in the valley comprises an injection molded or compression molded polymer (polymer plating reserve of Abe, Col 5, Line 65 – Col 6 Line 11can be molded by the process of injection or compression).
Regarding claim 18, the combination of Iguchi and Abe discloses the seal, wherein the injection molded or compression molded polymer comprises a fluoropolymer, a perfluoropolymer, PTFE, PVF, PVDF, PCTFE, PFA, FEP, ETFE, ECTFE, PCTFE, a fluorinated copolymer, a polyarylketone such as PEEK, PK, PEK, PEKK, PEKEKK, a polysulfone such as PPS, PPSU, PSU, a polyether such as PPE, or PPO, an aromatic polyamide such as PPA or an aliphatic polyamide such as PA, a thermoplastic polyimide such as PEI or TPI, a thermoplastic elastomer such as TPE, a thermoplastic vulcanizate such as TPV, a thermoplastic olefin such as TPO, Teflon, or a combination thereof (Abe Col 5, Line 65 – Col 6 Line 11).

Regarding claim 19, the combination of Iguchi and Abe discloses the seal, wherein the plating reserve comprises one or more fillers, wherein the one or more fillers comprise carbon, graphite, graphene, mica, vermiculite, titanium dioxide (Ti02), molybdenum disulfide (MoSz2), tungsten disulfide (WS2), barium sulfate (BaSO,), talc, mica, boron nitride (BN), aromatic polyester, an inorganic filler, or a combination thereof, and 21 (Abe Col 5, Line 65 – Col 6 Line 11).
wherein the one or more fillers are configured to expand after the polymer wears or decays to fill voids left by the thermally worn or decayed polymer (intended use limitation, Abe fillers are capable of expansion).

    PNG
    media_image1.png
    559
    774
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675